DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 incorrectly claims the disclosed invention by claiming in lines 7-8 that “the differential rotation mechanism rotates the first gear and the second gear relative to each other in opposite directions”, since claim 1 claims in line 12 that the first gear and the second gear “rotate as a unit”, and paragraphs [0046]-[0047], for example, describe the first and second gears as first and second pinions that “are integrally mounted on the corresponding pinion shaft 11a”.  Since the first and second gears cannot be both integrally mounted on a shaft to rotate as a unit and be rotated relative to each other in opposite directions, lines 7-8 will be considered to be referring to the first drive shaft and the second drive shaft being rotated relative to each other, for the purpose of this action.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, U. S. Patent 5,951,430.

	Kobayashi shows a vehicular differential drive device 7, 34, 62, 68 used in various capacities in figures 1, 12, and 14.
	In the vehicular differential drive device 7 shown in figure 1, a first drive shaft 8 and a second drive shaft 11 are disposed on a same rotation axis, and are rotatable relative to each other.
	A differential rotation mechanism, the gearset of device 7, is configured to permit differential rotation of the first drive shaft 8 and the second drive shaft 11.
	A torque input member 18 is disposed on the rotation axis and is configured to received drive torque from a given power source 1 (an engine).  The torque is distributed and transmitted to the first drive shaft 8 and the second drive shaft 11 in the vehicular differential device 7.
	The differential rotation mechanism comprises an input gear 21 that is disposed on the rotation axis, and rotates as a unit with the torque input member 18.  An output gear 22 is disposed on the rotation axis, and rotates as a unit with the first drive shaft 8.  A first gear 23 and a second gear 24 are disposed on a same axis (axis of planet pin 28), and rotate as a unit.  A carrier 20 is disposed on the rotation axis, and supports the first gear 23 and the second gear 24 such that the first gear 23 and the second gear 24 are rotatable about the axis of the first gear 23 and the second gear 24 and are revolvable about the rotation axis.  The carrier 20 is configured to rotate as a unit with the second drive shaft 11.
	The input gear 21 and the first gear 23 mesh with each other, and the output gear 22 and the second gear 24 mesh with each other.
	A gear ratio between the input gear 21 and the first gear 23 is different from a gear ratio between the output gear 22 and the second gear 24.  The difference in the ratios is shown by the size differences of the gears and the description of an example of the numbers of teeth in column 5, lines 43-55 (input gear Zs1/first gear Zp1 = 30/24; output gear Zs2/second gear Zp2 = 15/24).
	When a rotational speed of the first drive shaft 8 is equal to a rotational speed of the second drive shaft 11, the drive torque is equally transmitted to the first drive shaft 8 and the second drive shaft 11 (col. 9, lines 27-38).
	When the first drive shaft 8 and the second drive shaft 11 perform differential rotation, the first drive shaft 8 and the second drive shaft 11 are rotated relative to each other in opposite directions due to the first and second gears interacting with two sun gears and a carrier with no restraint from a ring gear.
(claim 1)

Where z1 denotes the number of teeth of the first gear 23, z2 denotes the number of teeth of the second gear 24, z3 denotes the number of teeth of the input gear 21, and z4 denotes the number of teeth of the output gear 22, a relationship that 1/(1-z3/z1xz2/z4) = -1 is satisfied.  In the example given in line 55 of column 5, z1 (Zp1) = 24, z2 (Zp2) = 24, z3 (Zs1) = 30, and z4 (Zs2) = 15, such that 1/(1-z3/z1xz2/z4) = 1/(1-30/24 x 24/15) = -1.
(claim 2)

	The input gear 21 is a first sun gear that is an externally toothed gear.
	The output gear 22 is a second sun gear that is an externally toothed gear.
	The first gear 23 is a first pinion that revolves along an outer periphery of the first sun 21 gear while meshing with the first sun gear 21.
	The second gear 24 is a second pinion that revolves along an outer periphery of the second sun gear 22 while meshing with the second sun gear 22.
(claim 4)

	An outside diameter of the first sun gear 21 is larger than an outside diameter of the second sun gear 22.
(claim 5)

	At least one gear pair of a first gear pair of the first sun gear 21 and the first pinion 23, and a second gear pair of the second sun gear 22 and the second pinion 24, comprises a pair of helical gears (col. 6, lines 40-44, first sun gear 21, first pinion 23, second sun gear 22, and second pinion 24 have respective teeth with “a specified helix angle”).
(claim 6)

	The vehicular differential device 7 shown in figure 1 is installed on a vehicle having right and left drive wheels 13, 10 (col. 3, lines 55-58) arranged in a vehicle width direction.
	The first drive shaft 8 transmits torque between one of the right and left drive wheels 10 and the output gear 22.
	The second drive shaft 11 transmits torque between the other of the right and left drive wheels 13 and the carrier 20.
	The first drive shaft 8 and the second drive shaft 11 are disposed to be opposed to each other in the vehicle width direction (left and right in figure 1).
(claim 9)

	The vehicular differential device 62 shown in figure 14 is installed on a four-wheel-drive vehicle having front and rear drive wheels arranged in an overall length direction (col. 12, lines 58-63).
The vehicular differential drive device 62 shown in figure 14 is substantially the same in elements and arrangement as the differential drive device 7 in figure 1, with the elements labeled as follows: first drive shaft 63, second drive shaft (hollow shaft ending in transfer gear 64), torque input member 61a, input gear 73, output gear 74, first gear 75, second gear 76, and carrier 72.
	The first drive shaft 63 transmits torque between rear drive wheels 36, 38 and the output gear 74.
	The second drive shaft (64) transmits torque between the front drive wheels 10, 13 and the carrier 72.
	The first drive shaft 63 and the second drive shaft (64) are disposed to be opposed to each other in the overall length direction (up and down in figure 14).
(claim 10)


Claim(s) 1, 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ifield, GB 497,028.

	Ifield shows embodiments of a vehicular differential drive device in figures 2 and 3.
	A first drive shaft 11 (fig. 2), 12 (fig. 3) and a second drive shaft 12 (fig. 2), 11 (fig. 3) are disposed on a same rotation axis, and are rotatable relative to each other.
	A differential rotation mechanism is configured to permit differential rotation of the first drive shaft 11/12 and the second drive shaft 12/11.
	A torque input member 10 is disposed on the rotation axis and is configured to received drive torque from a given power source (p.1, lines 48-50).  The torque is distributed and transmitted to the first drive shaft 11/12 and the second drive shaft 12/11 in the vehicular differential device.
	The differential rotation mechanism comprises an input gear (toothed portion of input member 10, a sun gear in fig. 2 and a ring gear in fig. 3) that is disposed on the rotation axis, and rotates as a unit with the torque input member 10.  An output gear (toothed portion of the first drive shaft 11/12, a sun gear (11) in fig. 2 and a ring gear (12) in fig. 3) is disposed on the rotation axis, and rotates as a unit with the first drive shaft 11/12.  A first gear 20 (fig. 2), 24 (fig. 3) and a second gear 22 (fig. 2), 25 (fig. 3) are disposed on a same axis, and rotate as a unit.  A carrier (12, fig.2), (11, fig. 3) is disposed on the rotation axis, and supports the first gear 20/24 and the second gear 22/25 such that the first gear 20/24 and the second gear 22/25 are rotatable about the axis of the first gear 20/24 and the second gear 22/25 and are revolvable about the rotation axis.  The carrier (12/11) is configured to rotate as a unit with the second drive shaft 12/11.
	The input gear (10) and the first gear 20/24 mesh with each other, and the output gear (11/12) and the second gear mesh 22/25 with each other.
	A gear ratio between the input gear (10) and the first gear 20/24 is different from a gear ratio between the output gear (11/12) and the second gear 22/25, as shown by the differences of the sizes of the gears.
	When a rotational speed of the first drive shaft 11/12 is equal to a rotational speed of the second drive shaft 12/11, the drive torque is equally transmitted to the first drive shaft 11/12 and the second drive shaft 12/11.
	When the first drive shaft 11/12 and the second drive shaft 12/11 perform differential rotation, the first drive shaft 11/12 and the second drive shaft 12/11 are rotated relative to each other in opposite directions due to the first and second gears interacting with two sun gears and a carrier with no restraint from a ring gear.
(claim 1)

	In the embodiment shown in figure 2, the input gear (10) is a first sun gear that is an externally toothed gear.
	The output gear (11) is a second sun gear that is an externally toothed gear.
	The first gear 20 is a first pinion that revolves along an outer periphery of the first sun gear (10) while meshing with the first sun gear (10).
	The second gear 22 is a second pinion that revolves along an outer periphery of the second sun gear (11) while meshing with the second sun gear (11).
(claim 4)

	An outside diameter of the first sun gear (10) is larger than an outside diameter of the second sun gear (11).
(claim 5)

	In the embodiment shown in figure 3, the input gear (10) is a first ring gear that is an internally toothed gear.
	The output gear (12) is a second ring gear that is an internally toothed gear.
	The first gear 24 is a first pinion that is an externally toothed gear that revolves along an inner periphery of the first ring gear (10) while meshing with the first ring gear (10).
	The second gear 25 is a second pinion that is an externally toothed gear that revolves along an inner periphery of the second ring gear (12) while meshing with the second ring gear (12).
(claim 7)

	The vehicular differential device is installed on a vehicle having right and left drive wheels arranged in a vehicle width direction.  Ifield discloses on page 1, lines 9-13 “This invention relates to a restricted differential gear, and is an improvement in, or a modification of, that claimed in Claim 1 or Claim 2 of Patent Specification No. 471,325.”  The 471,325 specification describing these claims discloses a vehicular differential device installed on a vehicle and having right and left drive wheels arranged in a vehicle width direction, with “outer vehicle wheels” and “inside rear wheel” referring to left and right drive wheels in a vehicle width direction of a turning vehicle (GB 471,325 p.1, lines 33-49).
	The first drive shaft 11/12 transmits torque between one of the right and left drive wheels and the output gear (11/12).
	The second drive shaft 12/11 transmits torque between the other of the right and left drive wheels and the carrier (12/11).
	The first drive shaft 11/12 and the second drive shaft 12/11 are disposed to be opposed to each other in the vehicle width direction.
(claim 9)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Mimura, U. S. Patent 6,056,660.

	Kobayashi discloses a vehicular differential device as discussed in the rejection of claim 1 above, but does not disclose a control actuator that generates control torque that is different from the drive torque.

	Mimura shows a vehicular differential device in figure 4.  The vehicular differential device includes a first drive shaft 23, a second drive shaft 22, a differential rotation mechanism configured to permit differential rotation of the drive shafts (gears 25 and 26), and a torque input member 21.
	The vehicular differential device further includes a control actuator that generates control torque (rotation controlling force) that is different than the drive torque and includes brakes 34 and 35 and planetary gears 31 and 32.
	The control actuator is connected to the torque input member 21 through gears 27 and 28 and to the second drive shaft 22 through gear 29 such that power is transmittable between the control actuator, the torque input member 21, and the second drive shaft 22 (col. 6, lines 59-62).
	When the control actuator is used with a differential rotation mechanism as in Kobayashi, the differential rotation mechanism rotates the first drive shaft and the second drive shaft relative to each other in opposite directions when the control torque is applied to the second drive shaft.
	A distribution of the drive torque transmitted from the torque input member to the first drive shaft and the drive torque transmitted from the torque input member to the second drive shaft is controlled by controlling the control torque. Column 7, line 51 to column 9, line 2 describes controlling the control torque by selective engagement of the brakes (“clutches”) 35 and 35 to control the distribution of drive torque to the first drive shaft 23 and the second drive 22 (“When the first clutch 34 is brought into a connection…the drive shafts 22 and 23 are so controlled as to rotate at arbitrary speed ratios independently of each other”, col. 7, lines 51-56; “the disconnection of the first clutch 34 and the connection of the second clutch 35 will result in control…so that the speed ratio between the right-hand drive shaft 22 and the left-hand drive shaft 23 becomes reverse to the case of connection of the first clutch 34”, col. 8, lines 20-65).
(claim 11, as best understood)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control actuator in the vehicular differential drive device of Kobayashi in view of Mimura “to enhance the turning performance or the high-speed stability by positively generating the difference in speed of rotation between the driving wheels” and to prevent the vehicle from being transversely urged by a strong lateral wind without extreme handling operation, thereby enhancing the performance of the vehicle with a simple structure (Mimura col. 1, lines 22-49).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Mimura as applied to claim 11 above, and further in view of Perry, WO 92/00474.

	Kobayashi in view of Mimura discloses a vehicular differential device with a control actuator that generates control torque as discussed above in the rejection of claim 11, including the control actuator being a brake, but does not disclose the brake being an electromagnetic brake of excitation operation type or an electric brake.

	Perry discloses that in known vehicles, unequal torque division is introduced between output members of a differential by applying braking torque to one of the members (page 1, lines 6-9), and the invention introduces unequal torque division between output members of a differential by a brake linked to both an output member and also the input member, which may be a differential case (page 2, lines 3-6).  Lines 10-11 of page 5 discloses the brake may be an electromagnetic brake.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electromagnetic brake as the brakes of the control actuator of Kobayashi in view of Mimura in further view of Perry because electromagnetic brakes have a rapid response (p. 10, lines 8-9) and avoid the complication of hydraulic circuits and required control elements and the addition and maintenance of a fluid.

Allowable Subject Matter

Claims 3, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (In reference to claim 3, since the first and second gears of Kobayashi have the same number of teeth (24) despite having different diameters, it would be obvious to make the smaller first gear have fewer than 24 teeth or to make the larger second gear have more than 24 teeth, but either or both of these modifications would result in a relationship of > -1.)

Claims 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a vehicular differential device including a first drive shaft, a second drive shaft, a differential rotation mechanism, a torque input member, an input gear rotating with the torque input member, an output gear rotating with the first drive shaft, first and second gears respectively meshing with the input and output gears, and a carrier carrying the first and second gears and rotating with the second drive shaft:

FR 368,794 (Lacoin) December 1906.
GB 115042 (Gebrueder Ott) August 1918.
U. S. Patent 4,215,593 (Shono et al.) August 1980 - four wheel drive.
U. S. Patent 5,868,642 (Kobayashi) February 1999 - includes a control actuator to control distribution of torque between the two drive shafts.
U. S. Patent Application Publication 2019/0072167 (Yamamura) March 2019 - includes a motor connected to the torque input member and the second drive shaft to influence the torque distribution to the drive shafts, but the motor is connected through a ring gear engaged with the second gear, creating a reaction member that causes the drive shafts to be driven in the same direction rather than opposite directions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659